595 F.2d 365
101 L.R.R.M. (BNA) 2835, 86 Lab.Cas.  P 11,378
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.The DETROIT EDISON COMPANY, Respondent.
No. 75-2192.
United States Court of Appeals,Sixth Circuit.
April 12, 1979.

Bruce L. Montgomery, Linda D. Fienberg, Arnold & Porter, Washington, D. C., for amicus curiae American Psychological Assoc.
Elliott Moore, Deputy Associate Gen. Counsel, Aileen Armstrong, N. L. R. B., Washington, D. C., Bernard Gottfried, Director, Region 7, Detroit, Mich., for petitioner.
James E. Brenner, Ralph H. Houghton, Jr., Fischer, Franklin & Ford, Detroit, Mich., John A. McGuinn, Farmer, Shibley, McGuinn & Flood, Washington, D. C., Leon S. Cohan, The Detroit Edison Co., Detroit, Mich., for respondent.
Before WEICK and LIVELY, Circuit Judges, and CECIL, Senior Circuit Judge.

ORDER

1
On March 5, 1979 the Supreme Court vacated the judgment of this court entered on August 10, 1977, 6 Cir., 560 F.2d 722, and remanded the cause for further proceedings in conformity with its opinion, --- U.S. ----, 99 S.Ct. 1123, 59 L.Ed.2d 333.


2
Accordingly, the petition for review of the order and decision of the National Labor Relations Board reported at 218 N.L.R.B. No. 147 is granted.  Enforcement of the order and decision is denied insofar as it directs the Detroit Edison Company to deliver directly to the Union the psychological aptitude tests and answer sheets used in determining eligibility for promotion.  Enforcement of the order is also denied insofar as it requires Detroit Edison unconditionally to disclose employee scores to the Union.